                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:10-cr-152-MOC

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 v.                                              )                       ORDER
                                                 )
 QUINCY DESHAUN MCWAINE,                         )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on defendant’s Unopposed Motion for Early

Termination of Probation/Supervised Release, filed through counsel. (Doc. No. 64).

       On January 5, 2011, Defendant pled guilty to conspiring to Possess with Intent to

Distribute Cocaine and Cocaine Base. Defendant was sentenced to 120 months of imprisonment.

He served his prison sentence without incident and was released on May 25, 2018. Defendant

has served a little over 3 years of his original 5-year term of supervision.

       Since Defendant’s term of supervision began on May 25, 2018, he has fully complied

with all terms of his supervision. According to probation, he is on low-risk supervision. Since

being on supervision, he has maintained a stable residence, has supported his dependents, has

remained gainfully employed, has passed all drug screenings, has paid all fees, has not had any

contact with law enforcement, and has not been arrested for any known offenses to date.

Defendant asserts that United States Probation and the U.S. Attorney’s Office have both been

consulted regarding this motion and neither oppose the motion.

       Finding that Defendant has shown that he is an excellent candidate for early termination

of probation/supervised release, the Court will grant Defendant’s motion.
                                                     ORDER

                        IT IS HEREBY ORDERED that Defendant’s Unopposed Motion for Early Termination

               of Supervision (Doc. No. 64) is GRANTED.



Signed: July 14, 2021
